Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings
The drawings dated 3/3/2021 are accepted. 

Examiner’s Note for the Office Action of Foreign Office 
Examiner acknowledged the foreign patent office rejected the claims related to the instant application. However, Examiner has found the rejection is not relevant to the claimed subject matters of the instant application.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 1. Fig 1 of Ito (US 20180114937) discloses A display device [0019] comprising: 
an emissive layer 15 implemented as a single layer and configured to emit light ([0020]: white light);
a plurality of color converting layers 18R/18G/18B provided on the emissive layer, each of the plurality of color converting layers being arranged on a portion of the emissive layer and configured to convert the light emitted by the emissive layer into different color lights [0020];
at least one barrier 19 arranged on the emissive layer between the plurality of color converting layers to spatially separate the plurality of color converting layers from each other [0020].
And Fig 1 of Suzuki (US 10826022) discloses a first insulating layer 105 provided between the plurality of color converting layers 113 and the emissive layer 103, the first insulating layer comprising a plurality of first openings (the opening between each 105s) respectively corresponding to the plurality of color converting layers;
a second insulating layer 109 provided between the first insulating layer and the plurality of color converting layers; and
wherein at least a portion of a bottom surface of the first insulating layer directly contacts an upper surface of the emissive layer (Fig 1: the overlapped portion of 105).
But the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a refractive index of the first insulating layer is equal to or less than 1.6, the first insulating layer has a smaller refractive index than the emissive layer, and the second insulating layer has a smaller refractive index than the first insulating layer”.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826